Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 1 of 26 Page ID #:815



    1   DAVID YEREMIAN & ASSOCIATES, INC.
        David Yeremian (SBN 226337)
    2   david@yeremianlaw.com
        Alvin B. Lindsay (SBN 220236)
    3   alvin@yeremianlaw.com
        535 N. Brand Blvd., Suite 705
    4   Glendale, California 91203
        Telephone: (818) 230-8380
    5   Facsimile: (818) 230-0308
        DAVTYAN PROFESSIONAL LAW CORPORATION
    6   Emil Davtyan (SBN 299363)
        emil@davtyanlaw.com
    7   5959 Topanga Canyon Blvd., Suite 130
        Woodland Hills, California 91367
    8   Telephone: (818) 875-2008
        Facsimile: (818) 722-3974
    9
        Attorneys for Plaintiff DARIUS ROWSER and AMITA GUPTA
   10   on behalf of themselves and all others similarly situated
   11                       UNITED STATES DISTRICT COURT
   12                     CENTRAL DISTRICT OF CALIFORNIA
   13 DARIUS ROWSER, an individual,            Case No.: 2:17-cv-05064-DSF-RAO
      and AMITA GUPTA, an individual,
   14 on behalf of themselves and all others   Class and Collective Action
      similarly situated,                      Assigned for All Purposes to:
   15                                          Hon. Dale S. Fischer
   16                     Plaintiff,           MEMORANDUM OF POINTS AND
   17        vs.                               AUTHORITIES IN SUPPORT OF
                                               PLAINTIFFS’ UNOPPOSED MOTION
   18 TRUNK CLUB, INC., a Delaware             FOR FINAL APPROVAL OF CLASS
                                               ACTION SETTLEMENT
   19 corporation;
      inclusive,
                   and DOES 1 through 10,
                                               [Filed concurrently with Notice of
   20                                          Motion; Declarations of Jennifer Mills
                          Defendants.          and David Yeremian; and [Proposed]
   21                                          Order]

   22                                          Hearing: January 14, 2019
                                               Time:    1:30 p.m.
   23                                          Dept.:   Courtroom 7D, 1st Street
                                                        Courthouse, Los Angeles, CA
   24                                          Original Complaint: July 10, 2017
   25                                          Amended Complaint: August 17, 2017
                                               Second Amended: June 26, 2017
   26
   27
   28

         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 2 of 26 Page ID #:816



    1                                              TABLE OF CONTENTS
    2   I.        INTRODUCTION .............................................................................................. 1
    3   II.       STATEMENT OF RELEVANT BACKGROUND FACTS ............................. 3
    4        A.      Procedural History .......................................................................................... 3
    5        B.      Investigation and Mediation............................................................................ 5
    6        C.      The Notice and Opt-Out Process .................................................................... 5
    7   III.      LEGAL AUTHORITY FOR FINAL APPROVAL ........................................... 7
    8        A.      The Standard of Review .................................................................................. 7
    9        B.      Relevant Ninth Circuit Considerations Favor Settlement Approval .............. 9
   10          1. Strength of Plaintiffs’ Case ........................................................................... 10
   11          2. The Amount Offered In Settlement .............................................................. 11
   12          3. Risk, Expense, Complexity, and Likely Duration of Litigation ................... 13
   13          4. Risk of Maintaining a Class Action through Trial and Appeal .................... 14
   14          5. Extent of Discovery Completed and Stage of the Proceedings .................... 16
   15          6. Experience and Views of Counsel ................................................................ 17
   16          7. Presence of a Governmental Participant ....................................................... 17
   17          8. Reaction of the Settlement Class Members to the Settlement ...................... 18
   18          9. Settlement Procedure .................................................................................... 18
   19        C.      Approval of Attorneys’ Fees, Costs, Representative Enhancements ........... 19
   20        D.      Final Certification for Settlement Purposes Is Appropriate.......................... 21
   21        E.      Settlement Administration Costs Should Be Approved ............................... 21
   22   IV. CONCLUSION................................................................................................. 22
   23
   24
   25
   26
   27
   28
                                                                      i
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 3 of 26 Page ID #:817



    1                                         TABLE OF AUTHORITIES
    2   Cases
    3   Backman v. Polaroid Corp., 910 F.2d 10 (1st Cir. 1990) ......................................... 15
    4   Boyd v. Bechtel Corp., 485 F. Supp. 610 (N.D. Cal. 1979) ............................ 7, 13, 17
    5   Churchill Village v. General Electric, 361 F.3d 566 (9th Cir. 2004) ......................... 9
    6   Class Plaintiffs v. City of Seattle, 955 F. 2d 1268 (9th Cir. 1992) .......................... 3, 8
    7   Eisen v. Carlisle & Jacquelin, 417 U.S. 156(1974) .................................................... 7
    8   Eisenstadt v. Centel Corp., 113 F.3d 738 (7th Cir. 1997) ......................................... 14
    9   Ellis v. Naval Air Rework Facility, 87 F.R.D. 15 (N.D. Cal. 1980) ...................... 8, 17
   10   Fecht v. Northern Telecom Ltd. (In re Northern Telecom Ltd. Sec. Litig.),
   11     116 F. Supp. 2d 446 (S.D.N.Y. 2000) .................................................................... 14
   12   Fisher Bros. v. Cambridge-Lee Industries, Inc., 630 F. Supp. 482 (E.D. Pa. 1985) 17
   13   Grant v. Bethlehem Steel Corp., 823 F.2d 20 (2d Cir. 1987) ...................................... 7
   14   Grunin v. International House of Pancakes, 513 F.2d 114, 121 (8th Cir. 1975)........ 7
   15   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998) ...................................... 8, 9
   16   Hervey v. City of Little Rock, 787 F.2d 1223 (8th Cir. 1986) ................................... 15
   17   In re Apple Computer Sec. Litig., 1991 U.S. Dist. LEXIS 15608
   18     (N.D. Cal. Sept. 6, 1991) ........................................................................................ 15
   19   In re King Res. Co. Sec. Litig., 420 F. Supp. 610 (D. Colo. 1976). .......................... 17
   20   In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454 (9th Cir. 2000) ................................ 8
   21   In re Omnivision Tech., Inc., 2008 WL 123936 (N.D. Cal. 2008) ........................... 13
   22   In re PaineWebber Ltd. Pships. Litig., 171 F.R.D. 104 (S.D.N.Y. 1997)................. 18
   23   In re Patriot Am. Hospitality, Inc. Sec. Litig., 2005 U.S. Dist. LEXIS 40995
   24     (N.D. Cal. 2005) ..................................................................................................... 18
   25   In re Veritas Software Corp. Sec. Litig., 2005 U.S. Dist. LEXIS 30880
   26     (N.D. Cal. 2005) ..................................................................................................... 13
   27   In re Warner Communications Sec. Litig., 618 F. Supp. 735 (S.D.N.Y 1985) ... 16, 18
   28   Lewis v. Newman, 59 F.R.D. 525 (S.D.N.Y. 1973)................................................... 10
                                                                ii
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 4 of 26 Page ID #:818



    1   Linney v. Cellular Alaska Partnership, 151 F.3d 1234 (9th Cir. 1998) ...................... 7
    2   Nelson v. Bennett, 662 F. Supp. 1324 (E.D. Cal. 1987) ............................................ 10
    3   Officers For Justice v. Civil Serv. Comm., 688 F.2d 615 (9th Cir. 1982) ................... 8
    4   Petrovic v. Amoco Oil Co., 200 F.3d 1140 (8th Cir. 1999) ....................................... 15
    5   Phillips Petroleum Co. v. Shutts, 472 U.S. 797 (1985) ............................................... 7
    6   Robbins v. Koger Props, Inc., 116 F.3d 1441 (11th Cir. 1997) ................................ 14
    7   Van Bronkhorst v. Safeco Corp., 529 F. 2d 943 (9th Cir. 1976) ................................. 3
    8   Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541 (2011) ....................................... 3, 15
    9   West Virginia Chas. Pfizer & Co., 314 F. Supp. 710 (S.D.N.Y. 1970) .................... 11
   10   Statutes
   11   (IMWL) 820 ILCS §105/4a et seq ............................................................................... 4
   12   (IWPCA) 820 ILCS § 115/1 et seq. ............................................................................. 4
   13   Business & Professions Code § 17200 et seq. ............................................................. 3
   14   FLSA, 29 USC §§ 201 et seq ...................................................................................... 3
   15   Labor Code § 203 ........................................................................................................ 3
   16   Labor Code § 226(a) .................................................................................................... 3
   17   Labor Code § 226.7 ..................................................................................................... 3
   18   Labor Code § 510 ........................................................................................................ 3
   19   Labor Code § 2699, et seq. .......................................................................................... 3
   20   Labor Code § 2802 ...................................................................................................... 3
   21   Rules
   22   Fed. R. Civ. P. 23(e) ............................................................................ 5, 7, 8, 9, 15, 21
   23
   24
   25
   26
   27
   28
                                                                 iii
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                  MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 5 of 26 Page ID #:819



    1                  MEMORANDUM OF POINTS AND AUTHORITIES
    2   I.      INTRODUCTION
    3           Plaintiffs DARIUS ROWSER and AMITA GUPTA (“Plaintiffs”), on behalf
    4   of themselves and the putative Settlement Classes of similarly situated employees of
    5   Defendant Trunk Club, Inc. (“Defendant”), respectfully request entry of an Order
    6   granting final approval of the parties’ Stipulation of Settlement (“Settlement
    7   Agreement”). The parties’ Settlement Agreement is addressed in the Declaration of
    8   David Yeremian in support of this Motion (“Yeremian Decl.”), at ¶ 3, with copies
    9   having already been provided in connection with counsel’s Declarations in support
   10   of the motion for preliminary approval (ECF No. 32-2, Exhibit A) and the motion
   11   for fees and costs (ECF No. 40-2, Exhibit A).
   12           The Court granted preliminary approval of the Settlement on August 24,
   13   2018 (ECF No. 38), and the notice portion of the Settlement administration has
   14   progressed successfully through completion on December 10, 2018. On November
   15   26, 2018, Plaintiffs filed an unopposed motion requesting award of the fees and
   16   costs incurred by Plaintiffs’ counsel, and the award of the class representative
   17   incentive enhancement awards to Plaintiffs. Following completion of the notice
   18   period, Plaintiffs now seek final approval of the settlement and an award to Rust
   19   Consulting of $25,000.00 for the Settlement Administration costs and fees it has
   20   incurred to date. (See Declaration of Jennifer Mills of Rust Consulting in support of
   21   Motion for Final Approval (“Mills Decl.”), ¶ 25). Defendant does not oppose the
   22   Motions or the requested awards.
   23           Plaintiffs now ask the Court to grant final approval of the Settlement, award
   24   the requested fees, costs, and enhancements, and order payment to the Class
   25   Members pursuant to the Settlement. As explained in further detail below, the Court
   26   should grant final approval because:
   27         The Settlement is fair, reasonable, and adequate.
   28         Plaintiffs and Class Counsel have negotiated a Total Settlement Amount of
                                                   1
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 6 of 26 Page ID #:820



    1         one million, seven hundred and fifty thousand dollars ($1,750,000.00) for
    2         approximately 3,324 employee Class and Collective members in connection
    3         with this non-reversionary Settlement. (Mills Decl., ¶¶ 20-22)
    4       Not a single Class member has objected to the settlement, and only one (1)
    5         Illinois Class Member opted out. (Mills Decl., ¶¶ 13-15).
    6       As a result of the claims administration, 3,324 Settlement Class Members (i.e.
    7         99.95% of the Settlement Class), will receive a monetary payment from the
    8         Settlement. There are 344 California Class Members, 1,978 Illinois Class
    9         Members and 1,012 FLSA Class Members. (Mills Decl., ¶ 22).
   10       The average Settlement Payment for California Class Members is estimated
   11         to be $886.98, while the lowest estimated payment is $2.07 and the highest
   12         estimated payment is $4,489.65. (Mills Decl., ¶ 23).
   13       The average Settlement Payment for the FLSA/Illinois Class Members is
   14         estimated to be $265.60, while the lowest estimated payment is $0.49 and the
   15         highest estimated payment is $2,014.98. (Mills Decl., ¶ 24). By resolving this
   16         matter now, these class members will receive a guaranteed recovery without
   17         risk of nonpayment, delay, or an adverse judgment at trial.
   18       From the total estimated liability exposure Class Counsel calculated for all
   19         claims of $3,838,530.63, the total Net Distribution Fund to be paid to the
   20         California Class Members, Illinois Class Members and FLSA Collective
   21         Members is approximately 30.67% of the potential liability exposure
   22         Defendant faced on the majority of Plaintiffs’ claims. (Yeremian Decl., ¶ 20).
   23         These numbers are undoubtedly within the range of similar settlements for
   24   which final approval was granted. By resolving this matter now, these class
   25   members will receive guaranteed recovery without risk of nonpayment, delay, or an
   26   adverse judgment at trial. The Settlement should receive final approval because it is
   27   fair, reasonable and adequate, as it appropriately accounts for the risks, challenges,
   28   and costs to both sides were the case to proceed. It factors in the risk that
                                                 2
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 7 of 26 Page ID #:821



    1   certification and certain defenses may succeed or fail in light of the United States
    2   Supreme Court’s decision in Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011).
    3   It sets a settlement amount that reflects a compromise between two strongly held
    4   positions. The Settlement also accounts for the exchange of information in
    5   discovery. Also supporting approval is the recognition in the law favoring settlement
    6   in class actions and other complex cases where substantial resources can be
    7   conserved by avoiding the time, cost, and rigors of formal litigation. See 4 Newberg
    8   on Class Action 4th (4th ed. 2002); Class Plaintiffs v. City of Seattle, 955 F. 2d
    9   1268, 1276 (9th Cir. 1992); Van Bronkhorst v. Safeco Corp., 529 F. 2d 943, 950
   10   (9th Cir. 1976). For these and other reasons set forth below, Plaintiffs respectfully
   11   request that the Court grant final approval of the parties’ class action Settlement.
   12   II.   STATEMENT OF RELEVANT BACKGROUND FACTS
   13         A.     Procedural History
   14         Plaintiffs were employed by Defendant as stylists providing personalized
   15   services to Defendant’s customers in connection with its product lines of clothing
   16   and apparel, with Mr. Rowser in California and Ms. Gupta in Illinois. Plaintiff
   17   Rowser filed this action on July 10, 2017, directly in federal court, alleging the
   18   following ten class, collective, and representative claims against Defendant: (1)
   19   failure to pay wages under the FLSA, 29 USC §§ 201 et seq.; (2) failure to pay
   20   minimum wages; (3) failure to pay wages and overtime under the California Labor
   21   Code § 510; (4) meal period liability under California Labor Code § 226.7; (5) rest
   22   break liability under California Labor Code § 226.7; (6) failure to reimburse
   23   necessary business expenses under California Labor Code § 2802; (7) waiting time
   24   penalties for violation of California Labor Code § 203; (8) violation of California
   25   Labor Code § 226(a) for inaccurate wage statements; (9) violation of California
   26   Business & Professions Code § 17200 et seq.; and (10) penalties pursuant to
   27   California Labor Code § 2699, et seq. (“PAGA”). The complaint followed
   28
                                                 3
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 8 of 26 Page ID #:822



    1   Plaintiff’s PAGA notice letter submitted to the LWDA on June 13, 2017.
    2   (Yeremian Decl., ¶ 7).
    3         On October 30, 2017, the Court issued an order to show cause regarding the
    4   adequacy of Plaintiff’s counsel (ECF No. 14), to which Plaintiff’s counsel
    5   responded on November 22, 2017 (ECF No. 16). Counsel submits this process has
    6   sufficiently vetted Class counsel’s adequacy, and paves the path to the requested
    7   approval of Plaintiffs’ attorneys’ fees and costs. (Yeremian Decl., ¶ 8).
    8         On June 26, 2018, the Court granted the parties’ Stipulation (ECF No. 30),
    9   and Plaintiffs filed the Second Amended Complaint that day (ECF No. 31), adding
   10   Ms. Gupta as a named Plaintiff and as the representative for the Illinois Class
   11   Members and adding an eleventh and twelfth cause of action for: (11) violation of
   12   Illinois Wage Payment and Collection Act (IWPCA) 820 ILCS § 115/1 et seq.; and
   13   (12) violation of Illinois Minimum Wage Law (IMWL) 820 ILCS §105/4a et seq.
   14   (Yeremian Decl., ¶ 12).
   15         The parties finalized their Settlement Agreement, and Plaintiffs filed their
   16   Motion for Preliminary Approval on July 12, 2018. (ECF Nos. 32 et seq.).
   17   Defendant filed its Notice of Non-Opposition to the Motion on August 10, 2018
   18   (ECF No. 33), and the Court conducted its hearing on the Motion on August 13,
   19   2018. (ECF No. 34). Plaintiffs’ counsel then submitted a Supplemental Declaration,
   20   including an amended Notice addressing the Court’s required revisions on August
   21   21, 2018 (ECF No. 37 et seq.). On August 24, 2018, the Court issued its Order
   22   granting preliminary approval to the Settlement, appointing Plaintiffs as Class
   23   Representatives and Plaintiffs’ counsel as Class Counsel, and setting an
   24   administration and hearing schedule leading to the final approval hearing on
   25   January 14, 2019. (ECF No. 38). Plaintiffs then filed their Fees and Costs Motion
   26   on November 26, 2018. (ECF No. 40 et seq.).
   27
   28
                                                4
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 9 of 26 Page ID #:823



    1         B.     Investigation and Mediation
    2         Counsel also completed informal and formal discovery and were in
    3   possession of the documents and data necessary for estimating liability exposure at
    4   mediation on April 9, 2018 with well-respected wage and hour mediator, Gig
    5   Kyriacou, Esq. in Los Angeles, California. (Yeremian Decl., ¶¶ 15-16; Yeremian
    6   Fees and Costs Decl., ECF No. 40-2, ¶¶ 18-27). After a full day of substantial
    7   negotiations, the parties were able to reach a settlement in principle and entered into
    8   a tentative agreement, which formed the basis for the Settlement that followed and is
    9   now before the Court for final approval. (Id. at ¶ 28). At all times, the parties’
   10   settlement negotiations have been non-collusive, adversarial, and at arm’s length (Id.
   11   at ¶ 28, Exhibit A, Settlement Agreement, ¶ 13.7; Yeremian Decl., ¶ 15), while
   12   recognizing the uncertainty, risk, expense, and delay attendant to continuing the
   13   action through trial and any appeals. (Id. at Settlement, ¶¶ 1.4, 1.9, 13.8).
   14         The Court further approved the proposed Class Notice and found that the
   15   procedure set forth in the Settlement Agreement for providing notice to the Class
   16   would provide the best notice practicable, satisfy the notice requirements of Rule
   17   23(e), and adequately advised Class Members of their rights under the Settlement,
   18   and therefore met the requirements of due process. As a result, the Court ordered
   19   that the Class Notice be mailed by the Claims Administrator to all Class Members.
   20   The Court also ordered the filing of the Fees and Costs Motion, and set the hearing
   21   on both the fees and costs motion and the present motion for final approval for
   22   January 19, 2019. (ECF No. 38).
   23         C.     The Notice and Opt-Out Process
   24         The details of the Settlement terms are addressed by Class counsel. (See
   25   Yeremian Decl., ¶ 21; also Yeremian Decl. in support of the Fees and Costs Motion,
   26   at ECF No. 40-2, ¶¶ 36-63). Class Counsel’s original Declaration in support of the
   27   Motion for Preliminary Approval also addresses in detail the potential estimated
   28   liability exposure for each of Plaintiffs’ main claims against Defendants as to the
                                                 5
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 10 of 26 Page ID
                                  #:824


  1   California Class and Illinois Class and FLSA Collective, along with the
  2   methodology for arriving at the estimates and Defendant’s responsive arguments in
  3   opposition to the claims. (Yeremian Decl., at ECF No. 32-2, ¶¶ 29-48; Yeremian
  4   Fees and Costs Decl., ECF 40-2, ¶¶ 30-35). The Court has preliminarily approved
  5   the Settlement after reviewing Plaintiffs’ methodology and potential estimated
  6   liability calculations. (Id.; see ECF No. 38).
  7         In addition to the Declaration provided in support of the Fees and Costs
  8   motion (ECF No. 40-11), the Settlement Administrator has provided a Declaration
  9   in support of the present Motion for Final Approval addressing the procedures
 10   followed for compiling the Class List and sending the Class Notice to the members
 11   of the Classes and Collective. (See Mills Decl., ¶¶ 4-12). Consistent with the Court’s
 12   Order and the Settlement Agreement, the Claims Administrator was provided with a
 13   Class list including 3,314 names and then, after processing the list through an
 14   NCOA address check, mailed the Class Notice to these Class members on October
 15   11, 2018. (Mills Decl., ¶¶ 7-10). A website was also created where Class Members
 16   could obtain information, and a dedicated mailing address and toll free number for
 17   this action were established. (Id. at ¶¶ 4-6). Through these address trace efforts, the
 18   Settlement Administrator was able to locate a current address for the vast majority
 19   of the Class Members, and after performing multiple address traces and locating
 20   more current addresses for hundreds of employees, presently only 78 Notice Packets
 21   remain undeliverable. (Mills Decl., ¶ 11). For returned mailings, they were
 22   researched and re-mailed, and in the end, approximately 11 additional class
 23   members self-identified and were added to the numbers and sent a notice, bringing
 24   the total Class number to 3,324. (Id. at ¶¶ 16-18).
 25         The last day to request exclusion from the Settlement was December 10,
 26   2018. (Mills Decl., ¶¶ 10-14). Thus far, the Administrator has only received one (1)
 27   request for exclusion by an Illinois class member. (Id. at ¶ 13-15). Therefore, the
 28   participation rate for this Settlement is 99.97% (3,324 / 3,325). The Notice,
                                               6
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 11 of 26 Page ID
                                  #:825


  1   previously approved by this Court (see concurrently filed Yeremian Decl., Exhibit
  2   A, Settlement, Exhibit A thereto; see also Mills Decl., Exhibit A), also clearly
  3   apprised Class Members of their right to object to the Settlement and the method for
  4   doing so. The deadline for objecting was December 10, 2018, and to date, no
  5   member of the Class or Collective has objected to the Settlement. (Mills Decl., ¶¶
  6   13-16). Compare, Grant v. Bethlehem Steel Corp., 823 F.2d 20, 24 (2d Cir. 1987)
  7   (approving class settlement where 45 of the 126 class members (approximately
  8   36%) expressed opposition to the settlement); Boyd v. Bechtel Corp., 485 F. Supp.
  9   610, 624 (N.D. Cal. 1979) (approved despite approximately 16% of class having
 10   filed opposition).
 11          The notice and claims process was successful and complied with
 12   constitutional due process. See, Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812-
 13   13 (1985) (holding that “a fully descriptive notice [that] is sent [by] first-class mail
 14   to each class member, with an explanation of the right to ‘opt out,’ satisfies due
 15   process”); Grunin v. International House of Pancakes, 513 F.2d 114, 121 (8th Cir.
 16   1975) (holding that “individualized notice by mail to the last known address [is] the
 17   ‘best notice practicable’ in a class action contest”), cert. denied, 423 U.S. 864, 96 S.
 18   Ct. 124, 46 L. Ed. 2d 93 (1975), citing Eisen v. Carlisle & Jacquelin, 417 U.S. 156,
 19   174-77 (1974).
 20   III.   LEGAL AUTHORITY FOR FINAL APPROVAL
 21          A.    The Standard of Review
 22          Under Rule 23(e) of the Federal Rules of Civil Procedure, “A class action
 23   shall not be dismissed or compromised without the approval of the court, and notice
 24   of the proposed dismissal or compromise shall be given to all members of the
 25   class . . .” In deciding whether to approve a proposed settlement, the Ninth Circuit
 26   has a “strong judicial policy that favors settlements, particularly where complex
 27   class action litigation is concerned.” See Linney v. Cellular Alaska Partnership, 151
 28   F.3d 1234, 1238 (9th Cir. 1998); Class Plaintiffs v. City of Seattle, 955 F.2d 1268,
                                               7
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 12 of 26 Page ID
                                  #:826


  1   1276 (9th Cir. 1992), cert. denied, 506 U.S. 953 (1992). Therefore, in making its
  2   assessment pursuant to Rule 23(e), the Court’s evaluation of what is otherwise “a
  3   private consensual agreement negotiated between the parties to a lawsuit must be
  4   limited to the extent necessary to reach a reasoned judgment that the agreement is
  5   not the product of fraud or overreaching by, or collusion between, the negotiating
  6   parties, and that the settlement, taken as a whole, is fair, reasonable, and adequate to
  7   all concerned.” Officers For Justice v. Civil Serv. Comm., 688 F.2d 615, 625 (9th
  8   Cir. 1982), cert. denied, 459 U.S. 1217 (1983); see also In re Mego Fin. Corp. Sec.
  9   Litig., 213 F.3d 454, 458 (9th Cir. 2000); Hanlon v. Chrysler Corp., 150 F.3d 1011,
 10   1027 (9th Cir. 1998).
 11         A settlement hearing is “not to be turned into a trial or rehearsal for trial on
 12   the merits,” nor should the proposed settlement “be judged against a hypothetical or
 13   speculative measure of what might have been achieved by the negotiators.” Officers
 14   for Justice, 688 F.2d at 625 (emphasis in original). To the contrary, the involvement
 15   of experienced class action counsel and the fact that the settlement agreement was
 16   reached in arms’ length negotiations, after relevant discovery had taken place, create
 17   a presumption that the agreement is fair. See, Ellis v. Naval Air Rework Facility, 87
 18   F.R.D. 15, 18 (N.D. Cal. 1980), aff’d, 661 F.2d 939 (9th Cir. 1981).
 19         As explained above, the settlement was reached after vigorous litigation by
 20   experienced counsel on both sides, and then only after extensive investigation,
 21   informal discovery, complaint amendment, mediation with an experienced and
 22   respected wage and hour mediator, and months of protracted and extensive arms-
 23   length negotiations regarding the exact terms and conditions of the settlement and
 24   notice. (See Yeremian Fees and Costs Motion Decl., at ECF No. 40-2, ¶¶ 18-27).
 25   Indeed, the final terms of the parties’ Settlement Agreement took months to resolve
 26   in order to ensure that the interests of the California Class and the Illinois Class and
 27   FLSA Collective were adequately protected in the settlement. Under these
 28   circumstances, the settlement should be afforded a presumption of fairness.
                                               8
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 13 of 26 Page ID
                                  #:827


  1         B.     Relevant Ninth Circuit Considerations Favor Settlement Approval
  2         A court can approve a class action settlement that binds class members “only
  3   after a hearing and on finding that it is fair, reasonable, and adequate.” Fed. R. Civ.
  4   P. 23(e)(2). A presumption of fairness exists where: (1) the settlement is reached
  5   through arms-length bargaining; (2) investigation and discovery are sufficient to
  6   allow counsel and the Court to act intelligently; (3) counsel is experienced in similar
  7   litigation; and (4) the percentage of objections is small. Newberg & Conte, Newberg
  8   On Class Actions (3d ed. 1992), § 11.41, pp. 11-91.
  9         The Ninth Circuit has explained that courts should consider “some or all” of
 10   the following factors in determining whether a proposed settlement is fair,
 11   reasonable, and adequate: (1) the strength of the plaintiffs’ case; (2) the risk,
 12   expense, complexity, and likely duration of further litigation; (3) the risk of
 13   maintaining class action status throughout the trial; (4) the amount offered in
 14   settlement; (5) the extent of discovery completed and the stage of the proceedings;
 15   (6) the experience and views of counsel; (7) the presence of a governmental
 16   participant; and (8) the reaction of the class members to the proposed settlement.
 17   Churchill Village v. General Electric, 361 F.3d 566, 575-576 (9th Cir. 2004), cert.
 18   denied, 543 U.S. 818 (2004), citing Hanlon, 150 F.3d at 1026; see also Linney, 151
 19   F.3d at 1242. One factor alone may prove determinative. Id. Ultimately, “[s]trong
 20   judicial policy favors settlements.” Churchill Vill., LLC v. Seattle, 361 F.3d 566, 576
 21   (9th Cir. 2004) (omission and quotation marks omitted) (quoting Churchill Vill.,
 22   L.L.C. v. Gen. Elec., 361 F.3d at 576).
 23         The relevant Churchill factors weigh in favor of final approval. The Court has
 24   not issued any orders discussing the strength of Plaintiff’s case, except to the extent
 25   the preliminary approval documents touched on it. But the risk, expense,
 26   complexity, and likely duration of further litigation, as well as the risk of
 27   maintaining class action status throughout the trial, are high here. Defendants would
 28   have contested class certification by arguing that individualized issues predominate
                                                9
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 14 of 26 Page ID
                                  #:828


  1   and by contesting typicality. This is a complex class action case and establishing
  2   liability and proving the amount of damages sustained would be risky.
  3         There has been significant discovery in this case, including information
  4   regarding the number of class members, timekeeping, payroll data, Defendants’
  5   policies, calculations of hours worked, meal periods for non-exempt employees, and
  6   wage statements. Counsel on both sides are experienced in wage and hour class
  7   actions. The settlement award is also objectively fair and reasonable. The settlement
  8   is non-reversionary, and 3,324 out of 3,325 potential class members will be paid
  9   under the Settlement terms given there is only one exclusion. The parties reached the
 10   settlement after conducting discovery and mediating with a respected mediator,
 11   evidencing a lack of collusion, and the parties’ addressed any issues the Court had
 12   with the Class Notice prior to its sending. (See, Yeremian Suppl. Decl., at ECF No.
 13   37, ¶¶ 3-9, Exhibits A-B).
 14               1.     Strength of Plaintiffs’ Case
 15         In evaluating a settlement in this type of complex litigation, courts have long
 16   recognized that such litigation “is notably difficult and notoriously uncertain.”
 17   Lewis v. Newman, 59 F.R.D. 525, 528 (S.D.N.Y. 1973) (footnote omitted.). Thus,
 18   compromise is particularly appropriate. Nelson v. Bennett, 662 F. Supp. 1324, 1334
 19   (E.D. Cal. 1987). For a full discussion of the strengths and risks associated with
 20   Plaintiffs’ claims, see Plaintiffs’ Motion for Preliminary Approval and
 21   accompanying documents. (Yeremian Preliminary Approval Decl., ECF No. 32-2;
 22   Motion docs, ¶¶ 86-97; Memorandum, ECF No. 32-1, pages 16-19).
 23         To succeed at trial, Plaintiffs would have to prevail on each and every element
 24   of their claims. There are significant legal uncertainties associated with unlawful
 25   policy claims. In particular, Plaintiffs contend that Trunk Club maintains an
 26   unlawful policy that failed to pay all employees for all hours worked, both under
 27   California law and the FLSA, and also under Illinois law. Unlawful policy and
 28   practice cases such as this one are a common basis upon which Federal courts
                                              10
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 15 of 26 Page ID
                                  #:829


  1   frequently certify wage and hour claims. However there is a risk that the policy and
  2   practice could be interpreted as being lawful, in which case there would be no
  3   recovery, or even that there could be a finding that the time was de minimis. The
  4   primary wage claims for off-the-clock therefore carried their own unique risks.
  5         In sum, while Plaintiffs believe they have arguments and evidence to counter
  6   each one of Defendant’s positions, there is no guarantee that the Court or jury would
  7   agree. See West Virginia Chas. Pfizer & Co., 314 F. Supp. 710, 743-44 (S.D.N.Y.
  8   1970) (“it is known from past experience that no matter how confident one may be
  9   of the outcome of litigation, such confidence is often misplaced.”), aff’d, 440 F.2d
 10   1079 (2d Cir.), cert. denied, 404 U.S. 871 (1971).
 11                2.     The Amount Offered In Settlement
 12         The Total Settlement Amount is $1,750,000.00. Pursuant to the terms of the
 13   Settlement, Class Members will receive a proportionate share of the Net Settlement
 14   amount, estimated to be $1,177,500.00, of which $294,375.00 is allocated to
 15   California Class Members and $883,125.00 is allocated to the FLSA and Illinois
 16   Class Members. (Mills Decl., ¶¶ 20-21). After incorporating the additional eleven
 17   (11) Class Members and the exclusion, there are 3,324 Settlement Class Members,
 18   of which 334 are California Class Members, 1,978 are Illinois Class Members and
 19   1,012 are FLSA Class Members. (Id. at ¶ 22). The average Settlement Payment for
 20   California Class Members is estimated to be $886.98, while the lowest estimated
 21   payment is $2.07 and the highest estimated payment for a California Class Member
 22   is $4,489.65. (Id. at ¶ 23). The average Settlement Payment for the FLSA/Illinois
 23   Class Members is estimated to be $265.60, while the lowest estimated payment is
 24   $0.49 and the highest estimated payment for an FLSA/Illinois Class Member is
 25   $2,014.98. (Id. at ¶ 24).
 26         Plaintiffs estimated $1,039,297 in potential liability exposure to Defendant on
 27   their main California Class Claims. Out of the Net Distribution Fund, the parties
 28   allocated $288,750 to payments to the California Class Members. This represents
                                              11
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 16 of 26 Page ID
                                  #:830


  1   27.78% of the total maximum potential liability exposure calculated for these
  2   claims, and 16.5% of the Total Settlement Amount, which Class Counsel submits is
  3   an excellent result for the California Class Members. (Yeremian Decl., ¶ 18;
  4   Yeremian Fees and Costs Decl., at ECF No. 40-2, ¶ 31; see also generally, ECF No.
  5   32-2, ¶¶ 29-48).
  6         For the FLSA Collective and Illinois Class combined, and using a similar
  7   violation rate to that of the California Class Members, Plaintiffs estimated
  8   $2,799,243.13 in total potential liability exposure. The parties through the mediator
  9   determined to allocate $883,125 to the “Net Non-California Distribution Fund” for
 10   payments to the Illinois Settlement Class Members and the FLSA Settlement
 11   Collective Members. This allocation represents approximately 31.55% of the
 12   potential maximum liability exposure Defendant faced on the Illinois Class Claims
 13   and the FLSA Collective Claims, and 50.46% of the Total Settlement Amount.
 14   (Yeremian Decl., ¶ 19; Yeremian Fees and Costs Decl., at ECF No. 40-2, ¶ 32; see
 15   also generally, ECF No. 32-2, ¶¶ 29-48).
 16         Plaintiffs therefore determined that the Net Distribution Fund, if all requested
 17   allocations from the Total Settlement Amount were approved, totaled approximately
 18   $1,177,500. From the total estimated liability exposure Class Counsel calculated for
 19   all claims of $3,838,530.63, the total Net Distribution Fund to be paid to the
 20   California Class Members, Illinois Class Members and FLSA Collective Members
 21   was approximately 30.67% of the potential liability exposure Defendant faced on
 22   the majority of Plaintiffs’ claims. (Yeremian Decl., ¶ 20; Yeremian Fees and Costs
 23   Decl., at ECF No. 40-2, ¶ 33; see also generally, ECF No. 32-2, ¶¶ 29-48).
 24         Plaintiffs submit the Settlement value of $1.75 million, in light of the above
 25   numbers, is fair and reasonable in light of the risk of no recovery following
 26   protracted litigation, Defendant’s policies and record of compliance, and for all the
 27   reasons addressed in this Motion and the prior Preliminary Approval and Fees and
 28   Costs Motions and supporting documents. Based on the numerous risks and
                                              12
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 17 of 26 Page ID
                                  #:831


  1   unresolved questions of law associated with continuing to litigate this case, it is in
  2   the best interests of the Settlement Classes and Collective to receive a certain and
  3   substantial award. Courts in the Ninth Circuit have observed: “simply because a
  4   settlement may amount to only a fraction of the potential recovery does not in itself
  5   render it unfair or inadequate. Compromise is the very nature of settlement.” Boyd
  6   v. Bechtel Corp., 485 F. Supp. 610, 624 (N.D. Cal. 1979); see also Nat’l Rural
  7   Telecomm. Coop. v. DirecTV, Inc., 221 F.R.D. 523, 527 (C.D. Cal. 2004) (it is “well
  8   settled law that a proposed settlement may be acceptable even though it amounts to
  9   only a fraction of the potential recovery”); see e.g., In re Omnivision Tech., Inc.,
 10   2008 WL 123936 (N.D. Cal. 2008) ($13.75 million settlement approved despite
 11   over $151.8 million estimate of damages through trial). The settlement here is
 12   significantly more than a “fraction” and in fact provides substantial recovery when
 13   considering the associated risk factors involved in the case. The Settlement amount
 14   is fair and reasonable in light of the uncertainties associated with continued
 15   litigation.
 16                 3.    Risk, Expense, Complexity, and Likely Duration of Litigation
 17          If there was no settlement and Plaintiffs proceeded through Class
 18   certification, expert discovery and trial preparation would be expensive and
 19   complex. While certainly attainable, victory in such a complex trial is hardly
 20   assured, especially when addressing policies and procedures that were applied in
 21   both California and nationwide. Even if Plaintiff prevailed in establishing liability,
 22   additional risks would remain in establishing the amount of damages sustained by
 23   the class. See In re Veritas Software Corp. Sec. Litig. 2005 U.S. Dist. LEXIS 30880
 24   at *14-15 (N.D. Cal. Nov. 15, 2005) (challenges in proving damages and other
 25   litigation risks supported approval of settlement).
 26          While Defendant has agreed to settle the action, if this case were to proceed,
 27   Defendant would continue to assert a vigorous defense on liability and class
 28   certification. Therefore, while Plaintiffs believe the claims are meritorious and the
                                               13
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 18 of 26 Page ID
                                  #:832


  1   Class would be able to establish liability, Plaintiffs recognize the uncertainties of
  2   trial and the risks inherent in establishing liability in a complex case of this nature.
  3         By approving the Settlement, the Court can guarantee recovery for 99.97%
  4   of Settlement Class members without having the Class face the risk of trial and a
  5   possible appeal. If this case were to proceed to trial, the Parties would have to
  6   expend hundreds, if not thousands, of additional hours in attorney time, and spend
  7   much more in costs. Expenses incurred for a trial would severely deplete any
  8   eventual recovery. Further, post-trial motions and appeals could force class
  9   members to wait many more years for any recovery, further reducing its value.
 10   Consequently, resolution of this case before trial will benefit the Settlement Class.
 11         Consistent with the foregoing, it would be grossly inefficient for such a large
 12   class of current and former employees to bring individual actions to recover from
 13   Trunk Club for its alleged labor law violations. Moreover, the potential recovery to
 14   each individual class member is likely not high enough to provide them with the
 15   incentive to sue individually. By granting final approval of the Settlement, the
 16   Court can eliminate all risks and provide participating Settlement Class members
 17   with a certain recovery.
 18                4.     Risk of Maintaining Class Action through Trial and Appeal
 19         Maintaining a class action is an expensive and risky enterprise. In addition to
 20   the thousands of hours of time and money spent, with no hope of remuneration
 21   until and unless there is either a settlement or a judgment, there is also the ever-
 22   present possibility that any victory attained by a plaintiff can be overturned. See,
 23   e.g., Fecht v. Northern Telecom Ltd. (In re Northern Telecom Ltd. Sec. Litig.), 116
 24   F. Supp. 2d 446 (S.D.N.Y. 2000) (summary judgment granted after seven years of
 25   litigation); Robbins v. Koger Props, Inc., 116 F.3d 1441 (11th Cir. 1997) (jury
 26   verdict of $81 million for plaintiffs against an accounting firm reversed on appeal
 27   on loss causation ground and judgment entered for defendant); Eisenstadt v. Centel
 28   Corp., 113 F.3d 738 (7th Cir. 1997) (affirming the lower court’s granting of
                                                14
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 19 of 26 Page ID
                                  #:833


  1   summary judgment in favor of defendants); In re Apple Computer Sec. Litig., 1991
  2   U.S. Dist. LEXIS 15608 (N.D. Cal. Sept. 6, 1991) (class won jury verdict against
  3   two individual defendants, but district court vacated judgment on motion for
  4   judgment notwithstanding the verdict); Backman v. Polaroid Corp., 910 F.2d 10
  5   (1st Cir. 1990) (where the class won a substantial jury verdict and a motion for
  6   judgment notwithstanding the verdict was denied; however, on appeal, the
  7   judgment was reversed and the case dismissed – after 11 years of litigation).
  8         Although the Class has been certified at this time for purposes of settlement,
  9   there is no assurance that it would continue to remain certified. “A district court has
 10   a duty to assure that a class once certified continues to be certifiable under Fed. R.
 11   Civ. P. 23(a).” Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1145 (8th Cir. 1999),
 12   citing Hervey v. City of Little Rock, 787 F.2d 1223, 1227 (8th Cir. 1986). Should
 13   this Court not finally approve the Settlement, Plaintiffs would need to prevail upon
 14   their motion for class certification, which Defendant would vigorously oppose.
 15   Additionally, the Supreme Court’s decision in Wal-Mart Stores, Inc. v. Dukes, 131
 16   S. Ct. 2541 (2011) substantially undermines Plaintiff’s ability to certify a class
 17   action. Plaintiffs must affirmatively demonstrate both that common questions of
 18   law and fact exist and that the methodology utilized for showing harm on a class-
 19   wide basis actually works. Defendants believe Dukes forecloses “trials by formula,”
 20   finding that this methodology violates its due process rights because it does not
 21   allow defendants to challenge and rebut any claims inevitably resulting in payment
 22   to persons not damaged, and it poses issues. Federal courts have cited Dukes to
 23   deny and decertify cases.
 24         Settlement at this time will avoid this uncertainty and additional substantial
 25   costs, such as those that have already been incurred by both Parties, as well as
 26   avoid the delay and risks that would be presented by the further prosecution of this
 27   litigation. The instant settlement eliminates these risks.
 28
                                               15
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 20 of 26 Page ID
                                  #:834


  1                5.     Extent of Discovery Completed and Stage of the Proceedings
  2         The extent of evidentiary review completed and the stage of the proceedings
  3   bear on whether settlement should be approved. Courts look to whether
  4   investigation of the facts and evidence is sufficient to allow counsel and the court to
  5   act intelligently. In re Warner Communications Sec. Litig., 618 F. Supp. 735, 741
  6   (S.D.N.Y 1985), aff’d (2d Cir. 1986).
  7         The extensive discovery and investigation clearly allowed both Parties to
  8   assess their relative positions and come to the conclusion, based on the analysis of
  9   the information, that settlement at this stage of the litigation was proper and that the
 10   settlement terms and amount were fair, adequate and reasonable. Counsel also
 11   completed informal and formal discovery and were in possession of the documents
 12   and data necessary for estimating liability exposure at mediation on April 9, 2018
 13   with well-respected wage and hour mediator, Gig Kyriacou, Esq. in Los Angeles,
 14   California. (Yeremian Decl., ¶ 15; Yeremian Fees and Costs Decl., ECF No. 40-2,
 15   ¶¶ 18-27). After a full day of substantial negotiations, the parties were able to reach
 16   a settlement in principle and entered into a tentative agreement, which formed the
 17   basis for the Settlement that followed and is now before the Court. (Id. at ¶ 28).
 18         By the time the settlement was reached, the action had proceeded to the point
 19   where both Plaintiffs and Defendant had “a clear view of the strengths and
 20   weaknesses of their cases.” In re Warner Communications Sec. Litig., 618 F. Supp.
 21   at 745. At the time the Parties mediated the action, Plaintiffs had been litigating the
 22   action for many months and had conducted extensive informal investigation and
 23   retained experts to review data and employment practices. Accordingly, the stage
 24   of the proceedings, and the amount of the discovery completed, strongly favor
 25   approval of the Settlement. See Chatelain v. Prudential-Bache Sec., 805 F. Supp.
 26   209, 213-14 (S.D.N.Y. 1992).
 27
 28
                                               16
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 21 of 26 Page ID
                                  #:835


  1                6.     Experience and Views of Counsel
  2         The Settlement is the product of arms-length negotiations conducted by
  3   capable counsel who are experienced in class action litigation, with the assistance
  4   of an experienced wage and hour class action mediator. (See Yeremian Fees and
  5   Costs Decl., ECF No. 40-2, ¶¶ 27-29). Trunk Club is represented by very skilled
  6   and capable counsel from a top-tier law firm. (Yeremian Decl., ¶ 6).
  7         Having conducted extensive informal investigation and discovery in this case
  8   and having assessed the risks of continued litigation, it is the view of Class Counsel
  9   that the settlement appropriately reflects the relative strengths of the parties’
 10   respective claims and defenses, as well as the substantial risk presented in
 11   continuing the litigation. (See, e.g., Yeremian Preliminary Approval Decl., ECF
 12   No. 32-2, ¶¶ 70-73, 93; Yeremian Fees and Costs Decl., ECF No. 40-2, ¶¶ 33, 73).
 13   Such recommendations should be given a presumption of reasonableness. Boyd v.
 14   Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal. 1979); Fisher Bros. v. Cambridge-
 15   Lee Industries, Inc., 630 F. Supp. 482, 488 (E.D. Pa. 1985); Ellis, 87 F.R.D. at 18
 16   (the view of the attorneys actively conducting the litigation, while not conclusive,
 17   “is entitled to considerable weight”). Moreover, “[c]ourts have consistently refused
 18   to substitute their business judgment for that of counsel, absent evidence of fraud or
 19   overreaching.” In re King Res. Co. Sec. Litig., 420 F. Supp. 610, 625 (D. Colo.
 20   1976).
 21                7.     Presence of a Governmental Participant
 22         Pursuant to California Labor Code §§ 2698 - 2699.5, Plaintiff’s counsel has
 23   notified the LWDA of the Settlement and the PAGA claim and payment.
 24   (Yeremian Decl., ¶ 6). Notice under CAFA was not required as Plaintiffs filed
 25   directly in Federal Court, but governmental agencies such as the LWDA will have
 26   the opportunity to weigh in on the proposed Settlement should they believe it unfair
 27   in any respect. This process will help insure that the interests of the Settlement
 28   Class are protected, and confirm the reasonableness of the Settlement.
                                                17
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 22 of 26 Page ID
                                  #:836


  1                8.     Reaction of the Settlement Class Members to the Settlement
  2         “A favorable reception by the Class constitutes ‘strong evidence’ of the
  3   fairness of a proposed settlement and supports judicial approval.” In re
  4   PaineWebber Ltd. Pships. Litig., 171 F.R.D. 104, 126 (S.D.N.Y. 1997), aff’d, 117
  5   F.3d 721 (2d Cir. 1997). Here, 99.97% of the Class have decided to participate in
  6   the Settlement, only one Class member opted out, and not a single class member
  7   objected to the settlement. (Mills Decl., ¶¶ 13-19). This demonstrates a “favorable
  8   reception” by class members to the settlement. In fact, “the absence of objectants
  9   [sic] may itself be taken as evidencing the fairness of a settlement.” Ross v. A.H.
 10   Robins, 700 F. Supp. 682, 684 (S.D.N.Y. 1988); see also In re Warner
 11   Communications Sec. Litig., 618 F. Supp. at 746 (noting that two objections to
 12   settlement was very low); Milstein v. Huck, 600 F. Supp. 254, 267 (E.D.N.Y. 1984)
 13   (explaining that the reaction of the class was “overwhelmingly favorable” because
 14   no objections to the settlement had been filed). Accordingly, this factor of the test is
 15   satisfied and supports final approval of the Settlement.
 16                9.     Settlement Procedure
 17         Another factor that may be considered by the Court is “the procedure by
 18   which the settlement was arrived at.” See In re Patriot Am. Hospitality, Inc. Sec.
 19   Litig. (Open Market Action), 2005 U.S. Dist. LEXIS 40995, *5 (N.D. Cal. 2005)
 20   (“To these factors, the court adds (9) the procedure by which the settlements were
 21   arrived at, see Manual for Complex Litigation (Second) § 30.44 (1985) . . . .”). As
 22   noted above and described in the declarations submitted with the Motion For
 23   Award of Fees, etc. and the Motion for Preliminary Approval, the Settlement was
 24   achieved only after protracted and complex arms-length negotiations by
 25   experienced counsel, and with the assistance of an experienced mediator. There is
 26   no doubt that the settlement process was “vigorously adversarial” and, therefore,
 27   favors approval of the final settlement. See id. at *8 (finding that “vigorously
 28
                                               18
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 23 of 26 Page ID
                                  #:837


  1   adversarial” procedure for arriving at settlement “militates in favor of the
  2   settlement”).
  3         C.        Approval of Attorneys’ Fees, Costs, Representative Enhancements
  4         Plaintiffs and Class Counsel have negotiated a Total Settlement Amount of
  5   one million, seven hundred and fifty thousand dollars ($1,750,000.00) for
  6   approximately 3,324 employee Class and Collective members in connection with
  7   this non-reversionary Settlement. (Yeremian Fees and Costs Decl., ¶ 36, at ECF No.
  8   40-2, Exhibit A, Settlement, ¶ 2.37). Plaintiff and Class Counsel requested through
  9   their Fees and Costs Motion award of reasonable attorneys’ fees and costs totalling
 10   $525,000.00, which is 30% of the Total Settlement Amount, and an award of
 11   $7,500.00 to each Plaintiff as Class Representative Enhancements and Service
 12   Awards for their dedicated efforts on behalf of the Class and Collective members
 13   employed by Defendant in California and nationwide. (See generally, ECF No. 40-
 14   1; see also Declarations of David Yeremian, Alvin B. Lindsay, Emil Davytan,
 15   Amita Gupta, and Darius Rowser, ECF Nos. 40-2 through 40-13). Plaintiffs and
 16   Class Counsel respectfully request that the Court grant fees and costs and the
 17   enhancement awards as detailed in the Fees and Costs Motion documents, filed
 18   November 26, 2018. (Yeremian Decl., ¶ 27).
 19         As reported in the Fees and Costs Motion documents, Class counsel incurred
 20   approximately 660.9 attorney hours through November 26, 2018, amounting to
 21   $371,231.50 in attorneys’ fees, and have incurred further hours and reasonable costs
 22   through final approval. (Yeremian Decl., ¶ 29; Yeremian Fees and Costs Decl., ECF
 23   No. 40-2, ¶¶ 76-81, Exhibit C). Therefore, at the time of filing the Fees and Costs
 24   Motion, only a modest lodestar multiplier of 1.41 was required in awarding the
 25   requested $525,000.00 (which is 30% of the total Settlement amount) for attorneys’
 26   fees and costs. (Id.). David Yeremian estimates he has invested an additional 5.7
 27   hours since that time communicating with Class Members and preparing for the
 28   final approval filing, and will incur approximately eight (8) more to attend
                                              19
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 24 of 26 Page ID
                                  #:838


  1   preliminary approval and additional time post final approval, for a total of 13.7
  2   hours at $695 per hour, or $9,521.50. (Yeremian Decl., ¶ 30). Alvin Lindsay has
  3   incurred an additional 10.6 hours in preparing the final approval motion documents
  4   and will incur an estimated 10.2 hours in taking this Settlement through distribution
  5   after final approval. This is in increase of 20.8 hours, which at an hourly rate of
  6   $650/hr amounts to an additional $13,520.00 in fees. (Yeremian Decl., ¶ 31). The
  7   total lodestar through final approval is thus estimated for Class Counsel at 695.4
  8   attorney hours (660.9 + 34.5 hrs) amounting to $394,273.00 ($371,231.50 +
  9   $23,041.50) in attorneys’ fees. (Id. at ¶ 32).
 10         Through the filing of the Fees and Costs Motion, Class counsel had incurred
 11   approximately $9,200.00 in reasonable litigation costs. (Yeremian Fees and Costs
 12   Decl., ECF No. 40-2, ¶ 87, Exhibit D). Class Counsel provides an updated invoice
 13   detailing costs of $9,362.89 through present. (Yeremian Decl., ¶ 33, Exhibit A).
 14         When adding the additional costs and attorneys’ fees and hours incurred, the
 15   total expenses and fees incurred by Class Counsel is approximately $403,635.89.
 16   This reduces the requested multiplier from 1.41 to 1.3. (Yeremian Decl., ¶ 34).
 17   When cross-checked with the percentage of the common fund, the requested
 18   attorney fees and costs award representing 30% of the Total Settlement Amount
 19   represents a slight upward departure from the federal 25% benchmark, but this is
 20   reasonable and fair compensation for undertaking such complex, risky and time-
 21   consuming litigation on a contingency basis. Plaintiffs and Counsel therefore
 22   respectfully request approval of the fees and costs as requested and preliminarily
 23   approved.
 24         Additionally, for the reasons set forth in the Fees and Cost Motion and Gupta
 25   and Rowser and Yeremian Declarations in support thereof, Plaintiffs request
 26   approval of the class representative enhancement and incentive awards of $7,500.00
 27   to each of them. (See ECF Nos. 40-1, 40-2, 40-12, 40-13; Yeremian Decl., ¶ 26).
 28
                                               20
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 25 of 26 Page ID
                                  #:839


  1         D.     Final Certification for Settlement Purposes Is Appropriate
  2         For the reasons set forth in greater detail in Plaintiffs’ previously filed
  3   Motion for Preliminary Approval (see ECF Nos. 32, 37) and Fees and Costs
  4   Motion (ECF No. 40 et seq.), Plaintiffs respectfully submit that the proposed
  5   putative class satisfies the requirements of Fed. Civ. P. 23(b)(3) for purposes of
  6   settlement. The Court has preliminarily certified the putative class in its
  7   Preliminary Approval Order. (See ECF. No. 38). Accordingly, Plaintiffs will not
  8   repeat that discussion here. Final certification for settlement purposes is appropriate
  9   to allow the Settlement Class Members to partake of the benefits of the Settlement,
 10   and should be granted.
 11         E.     Settlement Administration Costs Should Be Approved
 12         The Court approved Settlement Administrator was responsible for mailing the
 13   Notice packets to the Class members, processing notice packets, responding to Class
 14   member inquiries, calculating the settlement payments, transmitting individual
 15   settlement payments to participating Class Members, providing status reports of the
 16   claims administration to all counsel on a regular basis, calculating and withholding
 17   the Class Members’ share of taxes, paying those withholdings to the appropriate
 18   government agencies, distributing the settlement checks, and performing such other
 19   duties as the parties may direct. (See Mills Decl., ¶¶ 3-12). The fees and costs
 20   incurred by Rust Consulting, Inc. are $25,000.00. (Id. at ¶ 25). An amount up to
 21   $25,000.00 was agreed to by the parties and preliminarily approved by the Court.
 22   (ECF No. 38). Plaintiffs therefore request final approval of the Settlement
 23   Administration fees and costs of $25,000.00.
 24   ///
 25   ///
 26   ///
 27
 28
                                               21
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-05064-DSF-RAO Document 44-1 Filed 12/17/18 Page 26 of 26 Page ID
                                  #:840


  1   IV.   CONCLUSION
  2         For the reasons set forth herein, and in the Motion for Preliminary Approval
  3   and Motion for Attorneys’ Fees and Costs and Class Representative Enhancements,
  4   Plaintiffs respectfully request that this Court grant final approval to the proposed
  5   Settlement and enter the proposed Judgment and Order in the form submitted
  6   herewith.
  7
  8   DATED: December 17, 2018             DAVID YEREMIAN & ASSOCIATES, INC.
  9
                                           By:/s/ David Yeremian
 10                                               David Yeremian
                                                  Alvin B. Lindsay
 11                                               Attorneys for Plaintiffs
                                                  and the Settlement Classes and
 12                                               Collective
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               22
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
               MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
